Citation Nr: 0727181	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  He is the recipient of the Army Commendation Medal 
with Device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in October 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which granted a 30 percent rating 
evaluation, effective July 26, 2004.

Thereafter, the veteran appealed with respect to the assigned 
rating.  While his appeal was pending, a June 2006 rating 
decision assigned a 50 percent evaluation, effective May 23, 
2005.  However, although the veteran has been assigned a 
higher rating, it is still less than the maximum benefit 
available; therefore, his appeal is still pending.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his PTSD symptomology is more 
severe than contemplated by his current rating evaluation.  
The Board determines that a remand is required to afford the 
veteran a hearing on this appeal. 

In June 2005, the veteran filed a substantive appeal with 
regard to his increased rating claim and requested a personal 
hearing before a Decision Review Officer (DRO), sitting at 
the RO.  A pre-hearing conference was held in March 2006, at 
which the veteran indicated he would rather be scheduled for 
another VA examination than have a formal hearing.  Such 
examination was conducted in March 2006.  

In March 2007, the appeal was certified to the Board.  
Subsequently, also in March 2007, the veteran submitted a 
second substantive appeal in which he requested a 
videoconference hearing before a Veterans Law Judge.  Such 
request has not been satisfied.      

A hearing on appeal will be granted if a veteran, or his 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2006).  Prejudicial failure to provide a 
hearing upon request is a violation of due process and is 
grounds upon which a Board decision may be vacated.  38 
C.F.R. § 20.904 (2006).  Therefore, the Board cannot decide 
the appeal until the veteran has been afforded a hearing.  
This hearing must be scheduled at the RO level, and thus, a 
remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1), 
20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a videoconference hearing before a 
Veterans Law Judge at the earliest 
available opportunity, pursuant to the 
veteran's March 2007 request.  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 
C.F.R. § 20.704(b) (2006).  A copy of 
this notification should be associated 
with the claims file. 

2.	After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



